[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        JULY 9, 2012
                                            No. 11-15946
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                              D.C. Docket No. 9:02-cr-80051-DTKH-4



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff-Appellee,

                                               versus

HAROLD JOHNSON,

llllllllllllllllllllllllllllllllllllllll                         Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 9, 2012)

Before EDMONDSON, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Harold Johnson appeals the district court’s denial of his motion to modify

his sentence, pursuant to 18 U.S.C. § 3582(c)(2). Johnson was convicted of

conspiracy to possess with the intent to distribute 50 grams or more of crack

cocaine. Because Johnson had two prior felony convictions for the sale of a

controlled substance, he was sentenced under the career offender guidelines of

U.S.S.G. § 4B1.1. Nevertheless, Johnson filed his motion pursuant to Amendment

750 to the Sentencing Guidelines, which lowered the base offense levels

applicable to crack cocaine quantity levels.

      Johnson concedes that his argument is foreclosed by our decision in United

States v. Moore, 541 F.3d 1323 (11th Cir. 2008). In Moore, we held that

defendants who were originally sentenced under § 4B1.1(b)’s career offender table

were not eligible for § 3582(c)(2) relief because their guideline ranges were not

based on the drug quantity offense levels which Amendment 706 had lowered.

See Moore, 541 F.3d at 1327-30 (concluding “[w]here a retroactively applicable

guideline amendment reduces a defendant’s base offense level, but does not alter

the sentencing range upon which his or her sentence was based, § 3582(c)(2) does

not authorize a reduction in sentence”).

      The district court did not err when it denied Johnson’s motion to modify his

sentence pursuant to 18 U.S.C. § 3582(c)(2). The court lacked the authority to

                                           2
modify Johnson’s sentence because Johnson was sentenced as a career offender,

pursuant to U.S.S.G. § 4B1.1, and Amendment 750 did not have the effect of

lowering Johnson’s guideline range.

      AFFIRMED.




                                       3